Citation Nr: 1506656	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  02-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for compensation purposes due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1979 to June 1984 and April 1985 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) in July 2006.  The Board remanded the claim for additional development in August 2006, specifically so that SSA records and Vocational Rehabilitation records could be obtained.  The VLJ who conducted the July 2006 Board hearing subsequently left the Board and, in August 2009, the Veteran elected to have another Board hearing.  Thus, the Board remanded the claim in September 2009 for the RO to schedule him for another Board hearing.

The RO scheduled the Veteran for a Board hearing in Decatur, Georgia in January 2011.  The Veteran notified VA in January 2011 that he had relocated to Ohio and requested that his hearing date be rescheduled at the RO in Cleveland.  However, based upon an August 2011 submission reflecting a current address in Greensboro, North Carolina, the RO re-scheduled the Veteran for a hearing in Winston-Salem, North Carolina in November 2011.  The hearing notice letter was sent to the Veteran's last known address at that time but the Veteran did not appear or respond to the notice letter.  Accordingly, the claim returned to the Board in February 2012, at which time it was again remanded so that his hearing could be rescheduled, as the evidence of record did not reflect that the Veteran received adequate notice of the date and time of the hearing at his last known address of record.  For reasons discussed below, yet another remand for a hearing is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2012 remand, the Veteran was scheduled for a videoconference hearing at the Decatur, Georgia RO on January 7, 2015.  The Veteran was notified of the date, time, and location of the hearing by letter dated December 8, 2014.  However, the notification letter was sent to an address in Linthonia, Georgia.  Importantly, correspondence submitted by the Veteran's representative in October 2014 reflects an address for the Veteran in Ellenwood, Georgia.  See Letter from Jan Dils, Attorney, dated October 7, 2014.  Accordingly, it is not clear that the Veteran received timely notice of the January 2014 Hearing.  

Additionally, on December 30, 2014, the Veteran's representative submitted a request to reschedule, stating that the notice was not received within "a reasonable time" of the scheduled hearing.  The representative maintained that the hearing notice was not received until December 29, 2014.  

Given the evidence suggesting that the notification was not sent to the Veteran's last known address of record, and considering his representative's assertions in support of his request to reschedule, the Board finds that the Veteran has presented good cause for wishing to reschedule the hearing.  See 38 C.F.R. § 20.704 (2014).  His request is hereby granted by virtue of this remand to provide him an opportunity to testify via videoconference hearing before the Board, which is the type of hearing for which he was scheduled in 2014, and which he requested in August 2009.  

The AOJ must ensure that appropriate notice of such examination is mailed to the Veteran at his current address.  In furtherance of this, the AOJ must undertake appropriate action to verify the Veteran's current address before sending notification of the rescheduled hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current address.  All attempts to obtain the Veteran's correct address must be documented in the claims file.

2.  Schedule the Veteran for a videoconference hearing before the Board at his local RO.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.  

3.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



